Exhibit 10.36

LOGO [g65222img_001.jpg]

Alloy Online, Inc.

Offer Letter

February 21,2001

Gina DiGioia

210 East 88th Street, Apt. 3A

New York, NY 10128

Dear Gina:

I am very pleased to provide you with the terms and conditions of your
employment by Alloy Online, Inc. (the “Company”). The following sets forth the
proposed terms and conditions of our offer to employ you. We hope that you
choose to join the Company and look forward to a mutually beneficial
relationship. This offer is contingent upon the clearance of a background check
and positive verification of reference checks.

1. Position: Your initial position will be V.P. General Counsel based out of the
Company’s main office located in New York City, New York. Your location is
subject to change at the discretion of the Company. As the Company’s employee,
we expect you to devote your full time and energies to the business and affairs
of the Company, and to perform any and all duties and responsibilities
associated with this position and as may be reasonably assigned to you by the
Company. In addition to your primary duties, you shall perform such other
services for the Company as may be reasonably assigned to you from time to time
by the Company. Your performance will be reviewed on a periodic basis as long as
you remain employed by the Company.

2. Starting Date/Nature of Relationship: If you accept this offer, your
employment with the Company shall commence on April 2nd, 2001. Except as
expressly set forth herein, no provision of this letter shall be construed to
create an express or implied employment contract, or a promise of employment for
a specific period of time and you agree that, except as expressly set forth
herein, your employment is at-will and either party may terminate the
relationship with or without cause.



--------------------------------------------------------------------------------

Compensation and Benefits: Your initial base pay shall be $2,307.69 per week
($120,000 on an annualized basis). This level of base pay will be reviewed at
least annually. In addition, you will be eligible for the management bonus
program of up to 25% of your annual base salary. This bonus program is based on
your performance and the Company’s performance to be evaluated at the close of
each fiscal year.

In addition, you shall be entitled to receive options to purchase 25,000 shares
of the Company’s Common Stock, par value $0.01 per share, pursuant to the
Company’s Restated 1997 Employee, Director and Consultant Stock Plan. Such
options shall be exercisable at a purchase price per share equal to the closing
price of the Company’s Common Stock on the NASDAQ market on the business day
prior to the date of your commencement of employment with the Company. To the
extent permissible under the Internal Revenue Code, such options will be granted
as Incentive Stock Options and any options that cannot be granted as Incentive
Stock Options will be granted as Non-Qualified Options. The options shall have
the following vesting schedule: 6,250 shares shall vest one year after your
first day of employment, 6,250 shares shall vest two years after your first day
of employment, 6,250 shares shall vest three years after your first day of
employment, and the remaining 6,250 shares shall vest four years after your
first day of employment. The options shall have terms of ten years.

In addition to your compensation, you will be entitled to receive the various
benefits offered by the Company to its employees. Benefits offered may be
modified or changed from time to time at the discretion of the Company. Where a
particular benefit is subject to a formal plan, eligibility to participate in
and receive any particular benefit of the plan is governed solely by the
applicable plan document. Should you ever have any questions, you should ask
Beth Stankard, the Company’s Human Resources representative, for a copy of the
applicable plan document.

4. Confidentiality: The Company considers the protection of its confidential
information, proprietary materials and goodwill to be extremely important.
Consequently, as a condition of this offer of employment and your subsequent
employment, you are required to sign the Non-Competition and Confidentiality
Agreement (the “Agreement”) enclosed with this letter.

5. Miscellaneous: This letter, together with the Agreement, constitutes our
entire offer regarding the terms and conditions of your employment by the
Company. It supersedes any prior agreements, or other promises or statements
(whether oral or written) regarding the offered terms of employment. The terms
of your employment shall be governed by the law of the State of New York. By
accepting this offer of employment, you agree that any action, demand, claim or
counterclaim concerning any aspect of your employment relationship with the
Company shall be resolved by a judge alone, and you waive and forever renounce
your right to a trial before a civil jury.

 

2



--------------------------------------------------------------------------------

You may accept this offer of employment and the terms and conditions hereof by
signing the enclosed additional copy of this letter and the Agreement, which
execution will evidence your agreement with the terms and conditions set forth
herein and therein. This offer will expire on February 23, 2001 unless accepted
by you prior to such date.

I am delighted to offer you the opportunity to join our Company, and we look
forward to your joining us.

The following issues were approved with this offer of employment; vacation time
granted an additional week for a total of 4 weeks paid vacation per fiscal year,
professional development seminars will be paid for by the company with prior
management approval and a two week vacation at the end of June beginning of July
2000, one week paid one week unpaid.

 

ALLOY ONLINE, INC. By:  

/s/ Beth Stankard

 

Beth Stankard –Vice President, Human Resources

Accepted and Agreed:

By:  

/s/ Gina DiGioia

  Gina DiGioia, Esq.

Date: 4.02.01

 

3